      Case 1-13-45519-nhl            Doc 468        Filed 08/14/19      Entered 08/14/19 09:07:14




KLESTADT WINTERS JURELLER                                     Hearing Date: August 14, 2019
  SOUTHARD & STEVENS, LLP                                     Hearing Time: 2:30 p.m. (EST)
200 West 41st Street, 17th Floor
New York, New York 10039-7203
Telephone: (212) 972-3000
Facsimile: (212) 972-2245
Fred Stevens

General Counsel to David J. Doyaga,
  Chapter 7 Trustee

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                    :
                                                         :             Chapter 7
HERMAN SEGAL,                                            :
                                                         :             Case No. 13-45519 (NHL)
                                   Debtor.               :
----------------------------------------------------------x

                          NOTICE OF AGENDA FOR HEARINGS
                      SCHEDULED FOR WEDNESDAY, AUGUST 14, 2019

Time and Date of Hearing:           August 14, 2019 at 2:30 p.m. (prevailing Eastern Time) (the
                                    “Hearing”).

Location of Hearing:                Courtroom of the Honorable Nancy Hershey Lord, United States
                                    Bankruptcy Judge, United States Bankruptcy Court for the Eastern
                                    District of New York, 271 Cadman Plaza East, Brooklyn, New
                                    York 11201-1800

Copies of Pleadings:                A copy of each of the pleadings may be viewed on the Court’s
                                    website at www.ecf.nyeb.uscourts.gov

I.    CONTESTED MATTERS

      A.     Trustee’s Motion For An Order: (I) Compelling 11-45 Ryerson Holdings LLC,
             Chaim Miller, A/K/A Harry Miller, Sam Sprei, A/K/A Shimmy Sprei, To
             Comply With The December 17, 2018 Settlement Agreement And Provide The
             Trustee With The Required $50,000.00 Payment; And (II) Awarding Monetary
             Sanctions Against Sprei, Miller And 11-45 Ryerson For Violating The
             Settlement Order And Making Misrepresentations To The Trustee Regarding
             Payment [Adv. Proceeding 15-1205] [Adv. Pro. Docket No. 94] (Filed May 10,
             2019)



                                                         1
Case 1-13-45519-nhl      Doc 468     Filed 08/14/19    Entered 08/14/19 09:07:14




Tentative Agenda No. on Court’s Agenda:            201, 202, 203
Actual Agenda No. on Court’s Agenda:               ___

Related Documents:

        1.   Order Directing Chaim Miller, A/K/A Harry Miller, Sam Sprei, A/K/A
             Shimmy Sprei, And 11-45 Ryerson Holdings LLC By And Through A
             Duly Authorized Representative To Appear Before The Court And
             Show Cause Why (I) Each Should Not Be Directed And Compelled To
             Make The $50,000.00 Settlement Payment Pursuant To That Certain
             Settlement Agreement Between Them And The Trustee Dated December
             17, 2018; (II) Prior Representations That They Had Made The
             Settlement Payment To The Trustee, Including Providing A Federal
             Wire Reference Number, Were Not Materially False And Intentionally
             Misleading; (III) Monetary Sanctions Should Not Be Awarded Against
             The Respondents And In Favor Of The Trustee For The Cost Of
             Making The Instant Motion And Trying To Enforce A Now 3-Year-Old
             Settlement In Principle In An Amount Not Less Than $10,000.00. [Adv.
             Pro, 15-1205] [Adv. Pro. Docket No. 95] (Entered May 13, 2019)

        2.   Affidavit of Service re Adv. Pro. Doc 94 & 95 [Adv. Pro. Docket No. 96]
             (Filed May 13, 2019)

        3.   Order Approving the Stipulation of Settlement and Mutual Release Between
             (I) The Trustee and (II) (A) Chaim Miller, a/k/a Harry Miller, (B) Sam Sprei,
             a/k/a Shimmy Sprei and (C) 11-45 Ryerson Holdings, LLC [Adv. Pro.
             Docket No. 91].

        4.   Judgment and Order in the sum of seventy-seven thousand, five-hundred
             dollars ($77,500.00) entered against Chiam Miller, a/k/a Harry Miller, Sam
             Sprei, a/k/a Shimmy Sprei and 11-45 Ryerson Holdings LLC, together with
             interest thereon, with each of the Defendants being jointly and severally
             liable for the payment thereof, and Plaintiff shall have immediate execution
             thereof [Adv. Pro. Docket No. 103]

     Status: This matter is going forward.

B.   Pretrial Conferences in the Following Adversary Proceedings Commenced
     September 9, 2015

     1. Adversary Proceedings Assigned to Mediation – These matters are going
        forward for status reports.

         a. Doyaga v. Rosenfeld; Adv. Pro. No. 15-1157

             i. Tentative Agenda No. on Court’s Agenda – 199



                                         2
     Case 1-13-45519-nhl     Doc 468     Filed 08/14/19      Entered 08/14/19 09:07:14




                 ii. Actual Agenda No. on Court’s Agenda - ___

                 iii. Mediation Order Entered on February 2, 2017

                 iv. Fifth Pretrial Scheduling Order Entered on February 7, 2017

               b. Doyaga v. 567 Warren St. LLC, et al.; Adv. Pro. No. 15-1135

                  i. Tentative Agenda No. on Court’s Agenda – 197

                 ii. Actual Agenda No. on Court’s Agenda - ___

                 iii. Mediation Order Entered on February 2, 2017

               c. Carl Caller v. Lincoln Life Insurance Company, Adv. Pro. No. 15-1192
                  (NHL)

                  i. Tentative Agenda No. on Court’s Agenda – 200

                 ii. Actual Agenda No. on Court’s Agenda - ___

                 iii. Mediation Order Entered on February 2, 2017

         2. Adversary Proceedings Where Answer was Filed and Scheduling Order has
            been Entered or Should be Entered

               a. Doyaga v. Yocheved Segal; Adv. Pro. No. 15-1136

                  i. Tentative Agenda No. on Court’s Agenda – 198

                 ii. Actual Agenda No. on Court’s Agenda - __

               iii. Pretrial Scheduling Order Entered on February 12, 2016 at Docket No. 11
Dated: New York, New York
       August 14, 2019
                                               KLESTADT WINTERS JURELLER
                                                 SOUTHARD & STEVENS, LLP

                                          By: /s/Fred Stevens
                                              Fred Stevens
                                              200 West 41st Street, 17th Floor
                                              New York, New York 10036-7203
                                              Tel: (212) 972-3000
                                              Fax: (212) 972-2245
                                              Email: fstevens@klestadt.com

                                                  Counsel to David J. Doyaga, as Chapter 7
                                                    Trustee


                                              3
